William Mcintosh
TDCJ-Id No. 688254
Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601




Clerk/ Abel Acosta
Court of Criminal Appeals
P.O. BOX 12308,
Capitol Station
Austin, Texas 78711




                                           February 18, 2015


Mr.   Acosta,


      Sir,      please   find   enclosed   my motin for re-hearing if you would be so
kind as to file same with the court I would really appreciate it. thank you
in advance for your assistance.


Sincerely,



William Mcintosh




                                                               FEB 2 3 201!
                                      WR-26,858-06

                                  Tr. Ct. No. 20,084-CR



William Arthur Mcintosh                                In the Court of
                                              §
VS.                                           §        Criminal Appeals
                                              §
State of Texas                                §        Of Texas
                                              §

                                  MOTION FOR REHEARING

      Comes Now/   William Arthur Mcintosh, Defendant, In the above         styled and

nyumbered cause and would respectfully ask this to court ot rehear his Motion
To Compel for the following reasons:

                                           I.


      This Court in In RE Bonilla, 424 S.W.3d 528 (Tex. Crim. App. 2014)

decided that athe District Clerk could not block a pro se litigant from

accessing the courts.       . This case is similiar to the case in InRE Bonilla
as Mcintosh      wrote   to the    District       Attorney and requested the ooportunity

to purchase copies of part of the record. Namely some medical records and
copies of his interview with the police as well the victims interview. The
District Attorney denied          that quoting from 552.028. Mcintosh then wrote to
the judge of the court and asked him to inform the District Attorney to comply
with the request. Nothing happened. Then tMcIntosh filed a Motin to Compel
with this court which then denied without written order on2-ll-2015..

                                          II.


      This court has went against what it decided in In Re Bonilla when it
declined to hear Mcintosh's Writ of Mandamus (Motion To Compel)By doing so
this court is not blocking Mcintosh from access to the ocurts which the Supreme
Court has stated in is     "a Denial of [his] access to court which is a fundamental
right under the constitution." see Bounds v. Smith, 430 U.S. 817, 821, 97
S. Ct. 1491, 52 L. Ed. 2d 72 (1977); Johnson v. Avery, 393 U.S. 483,   485,   89
89 S. Ct. 747, 21 L. Ed. 2d 718 (1969). We Agree. In Re Bonilla424 W. 3d 528

So     this     court    agrees with Bonilla but then when another person comes before

this court asking             for    the   same assistance you no longer agree. I Mcintosh

has found no evidence that In Re Bonilla, has beenii overturneds              o   it   should

still        stand.    The   only differnece        is that Bonilla asked for his paperwork

from     the     District    Clerk    whereas    Mcintosh has asked for paperwork from the

District        Attorney.    This    paperwork      is vital especially since the new Habeas

Statute 11.073 has come into being. To be able to contest the medical evidence

at     the     time    one   would   need to be able to access the said medical evidence

and     present        it to the proper experts. Barring that this court should appoint

an attorney           so that   Mcintosh      may   have the evidenc accessed and presented

to an expert for review and get an expert report that way.

                                                PRAYER


       WHEREFORE, PREMIESES CONSIDERED,             Mcintosh woudl ask this court to

reconsider his Writ of Mandamus and grant him said Writ so that in the interest

of     justice        he may access said records and present them to his set of experts

and see         if the findings        will hold up to the test of time. He would also

ask the court to grant any other findings they deem fit.



William Arthur Mcintosh
MovantPro Se
Robertson Unit
12071 F.M. 3522
Abilene, Texas 79601

                                           CERTIFICATE OF SERVICE


I     William A.         Mcintosh    do hereby cerityf and verify that a true and correct
copy has been served upon Patrick Wilson District / Attorney of Ellis Courty
Texas via First Class Mail.



William MCjnoths
February 18, 2015